Citation Nr: 1451526	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include as due to asbestos exposure, or in the alterative, as secondary to a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a headache or migraine disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pilonidal cyst.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to October 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In July 2014, the Veteran provided testimony at a video conference hearing, conducted before the undersigned Veterans Law Judge, the transcript of which is of record.  During the hearing, the Veteran submitted additional evidence.  The Veteran waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  The Board will consider all relevant evidence in the adjudication of the appeal.

The Board has recharacterized the Veteran's service connection claim for breathing issues more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any acquired psychiatric disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a respiratory disability, a right knee disability, a left knee disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  In July 2014 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to service connection for hypertension.

2.  In July 2014 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, requested withdrawal of the appeal for entitlement to service connection for headaches or migraines.

3.  In July 2014 testimony, prior to the promulgation of a decision in the appeal, the Veteran's authorized representative requested, in conjunction with the Veteran, requested withdrawal of the appeal as to whether new and material evidence has been received to reopen entitlement to service connection for a pilonidal cyst.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for headaches or migraines have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a pilonidal cyst have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204 (2014).

During the July 2014 Board hearing, the Veteran's representative, in conjunction with the Veteran, withdrew the appeal as to the issues of entitlement service connection for hypertension, entitlement service connection for headaches or migraines, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a pilonidal cyst.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for headaches or migraines is dismissed.

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for a pilonidal cyst is dismissed.


REMAND

Additional development is necessary with respect to the remaining issues on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded for the actions as described below.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination in regard to his claims of entitlement to service connection for a right knee disability, a left knee disability and a back disability.  

In July 2014 testimony, as well as in other statements, the Veteran attributed his bilateral knee problems and back problems to long periods of standing during service as a barber as well as standing on the ship deck which was bouncing up and down.  Additionally, a September 2012 VA treatment record provided some indication of a current disability, as the record reflected the Veteran complained of knee pain after activity.  Similarly, VA treatment records documented complaints of back pain, including a March 2013 diagnosis of ankylosing spondylitis.  As there is at least an indication of a link between the Veteran's bilateral knee and back problems and his military service, the Board finds that a VA examination for these claims is warranted on remand.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current left knee, right knee and/or back disabilities, a medical opinion should be provided as to whether the Veteran has a left knee, right knee, and/or back disability that had its clinical onset during, or is otherwise related to, his active military service.

A June 2011 VA treatment record reflects diagnoses of dyspnea and hypoventilated lungs.  A June 2011 VA treatment record also linked a history of dyspnea to restriction from ankylosing spondylitis.  Thus, the Board finds the claim of a respiratory disability should also be addressed as secondary to a back disability and thus, is inextricably intertwined with the claim for service connection for a back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Additionally, in July 2014 testimony, as in other statements, the Veteran maintained his respiratory disability is related to in-service asbestos exposure.  All necessary development for claims based on asbestos exposure, to include development to determine whether or not the Veteran was exposed to asbestos either before or after service, should be conducted.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  Thus, if warranted after additional development, the Veteran should be provided a respiratory examination to address the claim on the basis of exposure to asbestos, or in the alterative, as secondary to a back disability.  Additionally, the Board notes that the Veteran has not been provided notice of all of the laws and regulations pertinent to claims brought under the theory of secondary service connection per 38 C.F.R. § 3.310 (2014) or notice regarding how to substantiate his claim based on asbestos exposure, and such should also be provided upon remand.  

Finally, the record reveals the Veteran receives regular treatment from the Providence VA Medical Center (VAMC) in Providence, Rhode Island.  Thus, on remand, records from the Providence VAMC, and any associated outpatient clinics, from May 2013 to the present, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter which provides an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection per 38 C.F.R. § 3.310 in regard to service connection for a respiratory disability as secondary to a back disability, and notice regarding how to substantiate a claim for service connection for a respiratory disability based on asbestos exposure in service.

2.  Obtain updated VA treatment records from the Providence VAMC, and any associated outpatient clinics, since May 2013 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Then, undertake the necessary development for the claim for service connection for a respiratory disability, to include based on asbestos exposure, to include contacting the appropriate military service resources, and contacting the Veteran, to determine whether or not the Veteran was exposed to asbestos either before and/or after service.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any back, left knee and/or right knee disabilities, diagnosed proximate to or during the pendency of the claim.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to any diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service. 

Consideration should be given to the Veteran's theory that his bilateral knee and back problems are related to long periods of standing as a barber during service, as well as standing on a ship deck which was bouncing up and down.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any respiratory disability, diagnosed proximate to or during the pendency of the claim.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to any diagnosed disability, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed disability was present in service, was caused by service, to include any asbestos exposure, or is otherwise related to service.

The examiner should also express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed respiratory disability was caused or permanently worsened by any diagnosed back disability, to include any dyspnea due to restriction from ankylosing spondylitis.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

7.  Finally, readjudicate the issues on appeal, to include entitlement to service connection for a respiratory disability, to include as due to asbestos exposure and to include as secondary to a back disability.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


